DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-13 are pending in the instant application.  No claims have been added. Claims 2, 4, and 5 have been cancelled. Claims 1, 3, 6, and 7-13 are amended herein.  The rejection of the pending claims is hereby made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “wherein the work based on the job information is cooking” as recited in pending claim 1, is found to be indefinite by the examiner.  Appropriate correction and/or clarification is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, and 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Joseph et al (US 2019/0073656) in view of Lee et al (US 2020/0348077). 

Regarding claim 1, the prior art discloses a system that includes an accompanying moving object comprising a CPU that:
a containing unit in which a product is contained and a propelling unit and accompanies a user, recognizes a state of movement of the user; 
performs accompanying control to cause the propelling unit to operate based on the state of movement of the user in such a manner that the accompanying moving object accompanies the user while maintaining a state of keeping a specified distance from the user in a specified direction; 
receives an input of job information made by the user;
 recognizes at least one candidate material to be used in work based on the job information; and 
guides the user for the user to acquire the at least one candidate material (see at least paragraph [0044-0046]), wherein the work based on the job information is cooking, and the CPU acquires the ingredient stock data via the communication network, recognizes the current location of the accompanying moving object, and retrieves a route from the current location of the accompanying moving object to a position where a selected material is placed and guides the route to the user, wherein the selected material is all or a port of the candidate material and is selected in accordance with a selection operation by the user and the ingredient stock data (see at least paragraph [0029] to Joseph et al  “he user interface 26 may also be connected and operated by a mobile phone and similar mobile devices, whereby an application on the mobile phone can communicate with the processor 32. Information such as shipping lists; recipes; advertisements, and so on, can thereby be communicated between the shopper and the processor 32. In addition to the touch screen 28, the interface 26 may include a microphone and/or speaker for providing and receiving information and/or instructions from the shopper”). 
The applied prior art reference Joseph et al does not explicitly disclose a smart home unit installed in a home of a user; and 
wherein the smart home unit and the accompanying moving object communicate with each other via a communication network, the smart home unit recognizes a stock state of ingredients contained in a refrigerator and a storage shelf placed in the home of the user by image recognition by a camera, and generates ingredient stock data.
The applied prior art reference Lee et al teaches a food inventory system and method further comprising a smart home unit installed in a home of a user; and 
wherein the smart home unit and the accompanying moving object communicate with each other via a communication network, the smart home unit recognizes a stock state of ingredients contained in a refrigerator and a storage shelf placed in the home of the user by image recognition by a camera, and generates ingredient stock data (see at least paragraphs [0005-0009] and Figure 10 to Lee et al).
In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” In this case the combination of the limitations as disclosed by the prior art references Joseph et al and Lee et al, would yield a predictable result, specifically the system and method as recited in the aforementioned claims. It would have been obvious to one of ordinary skill in the art to modify the system and method as recited by Joseph et al to include the food inventory system and method as disclosed by Lee et al, in order to enable a smart home system to communicate with a smart at a retail store to relay home inventory information to create a seamless shopping experience, because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination were predictable, therefore the combination has been deemed obvious. 

Regarding claim 3, the prior art discloses the system according to claim 1, wherein when the work based on the job information is cooking, and when the at least one selected material includes a first ingredient that requires refrigerating or freezing and a second ingredient that does not require refrigerating or freezing, the route retrieval section retrieves the route that arrives at a location of the second ingredient first and then arrives at a location of the first ingredient (see at least paragraph [0045] “navigation feature”). Regarding claim 6, the prior art discloses the system according to claim 1, wherein the system includes a display, and the CPU guides the user along the route by displaying, on the display unit, a screen that presents the route on a floor layout of a store where the at least one selected material is shelved (see at least paragraphs [0044 and 0045]). Regarding claim 7, the prior art discloses the system according to claim 1, wherein the CPU guides the user along the route by causing the accompanying moving object to move along the route by using the propelling unit in a state where the accompanying control is performed (see at least paragraph [0045]). Regarding claim 8, the prior art discloses the system according to claim 7, wherein when the accompanying moving object moves and reaches the location of each of the at least one selected material, the CPU causes movement of the accompanying moving object made by using the propelling unit to stop (see at least paragraph [0046]). Regarding claim 9, the prior art discloses the system according to claim 8, wherein when the accompanying moving object moves and reaches the location of each of the at least one selected material and the movement of the accompanying moving object made by using the propelling unit is stopped, the CPU maintains the accompanying moving object in a stopped state until it is recognized that the selected material is contained in the containing unit and, when it is recognized that the selected material is contained in the containing unit, causes the movement of the accompanying moving object to resume toward the location of a next one of the at least one selected material (see at least paragraphs [0045 and 0046]). Regarding claim 10, the prior art discloses the system according to claim 1, wherein the CPU identifies an article contained in the containing unit (see at least paragraph [0039]). Regarding claim 11, the prior art discloses the system according to claim 10, wherein when the article identified is a product, the CPU recognizes and gives notice of a price of the product (see at least paragraph [0008]). Regarding claim 12, the prior art discloses the system according to claim 11, wherein the CPU acquires identification information on the user issued by a settlement service provider, and requests processing of settling a purchase price of the product based on the identification information by transmitting settlement request information including the identification information and information on the price of the product recognized by the price notice section to a terminal apparatus of the settlement service provider (see at least paragraph [0006]). Regarding claim 13, the prior art discloses the system according to claim 1, wherein the CPU: a recognizes a moving direction and a moving speed of the user; and 
calculates a predicted location of the user after a predetermined time period based on the moving direction and the moving speed of the user recognized, wherein in the accompanying control, the CPU causes, by using the propelling unit, the accompanying moving object to move toward a target location of accompanying that is a location apart from the predicted location by the specified distance in the specified direction (see at least paragraph [0045] “The imaging feature can be configured to identify the goods in the purchaser's vicinity, which may thereby be used to provide purchasing information to the user, for example if any such products are on sale and/or a quality report on products in the area, and so on. In some embodiments, the aforementioned image processing is used in conjunction with the store's system to identify the location of the shopper, which can be used for navigation and to promote purchasing”).


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687